ON MOTION TO DISMISS.
Fifty-seven of the appellants and ten of the appellees were among the members of the Greek Orthodox Church, St. Trias, which owned and occupied a church building in the city of Indianapolis. The church was incorporated, and had an official seal and certain personal property, besides the building used as a place of worship, and employed a pastor who was *Page 530 
satisfactory to part of the church members, including appellants. Ten of the appellees brought an action against seven of the appellants (and perhaps against some other persons not parties to this appeal), asserting that plaintiffs were entitled to the possession and control of the seal and property of the church, and in that action, the trial court appointed appellees Morgan and Lafuse as receivers for all that was so in controversy, after which, the appellants not therein made defendants, being the church corporation and half a hundred of the church members, filed intervening petitions, disputing the right of the plaintiffs to possession and control of the church property. There was a hearing, after which the trial court entered an order, continuing in effect the receivership, and commanding that the possession and control of all the church property in controversy, including the seal, the house of worship, and all the property of the church excepting the money on hand, should be turned over to the ten plaintiffs (appellees). The original defendants were expressly commanded to turn over to the plaintiffs the keys of the church building and the seal, and all other property belonging to the church of which they had possession, and an injunction was entered forbidding any further religious services to be held in the church edifice by the pastor employed by and serving the faction to which the defendants and intervenors (appellants) belonged. Each of the appellants prayed an appeal and an order of court was entered granting these prayers upon the filing of an appeal bond in the penal sum of $500, with Ernest Maholm as surety. On the next day, a proper bond was filed, signed by Ernest Maholm, as surety, and by twenty-eight of the fifty-eight appellants, and all of the fifty-eight appellants, after having severally assigned errors and filed their transcript, applied for and obtained from this court a stay of proceedings pending the appeal. But the church *Page 531 
corporation and twenty-nine of the intervening church members did not sign the bond. All of the original defendants, twenty-one of the intervening church members, and the surety designated by the order of the court, signed the bond, and the record recites that it was filed by "said appealing defendants and petitioners."
This was an interlocutory order for delivery of the possession of real property, and also granting a temporary injunction, from which an appeal lies. § 712 Burns 1926, § 1, ch. 251, 1, 2.  Acts 1921 p. 741. And as it denied all relief to the intervenors, and required them to permit appellees to take possession of the church they were occupying, and forbade their pastor any further to minister to them in that church, all in denial of the prayers of their intervening petitions, they were all proper parties appellant. Brooks v. Doxey (1880),72 Ind. 327; Voorhees v. Indianapolis Car, etc., Co. (1895),140 Ind. 220, 225, 39 N.E. 738; Polk v. Johnson (1906),167 Ind. 548, 551, 78 N.E. 652; Ewbank's Manual (2d ed.) § 142b, p. 304.
The appeal bond being signed by the surety approved by the court and duly filed on behalf of all the appellants, the mere fact that some of them failed to sign the bond is not cause 3.  for dismissing their appeals. Rockey v. Hershman
(1923), 193 Ind. 168, 180, 138 N.E. 339, 343.
Appellees' motion to dismiss is overruled.
Sufficient cause being shown by petition, together with the fact that appellants' briefs have been filed some days ago, it is ordered that appellees shall file their briefs on or before April 12, 1926, and that appellants shall file their reply briefs on or before April 23, 1926.
Filed March 12, 1926.